Citation Nr: 1522184	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from May 1963 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for PTSD with an evaluation of 10 percent from the date of service connection on December 7, 2010. 

Subsequently, the RO increased the initial disability rating for PTSD from 10 percent to 30 percent, effective December 7, 2010.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using a physical file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for PTSD in February 2011 that showed a Global Assessment of Functioning (GAF) score of 82.  In written argument submitted in January 2015, it was argued that the Veteran's symptoms had changed since this examination as subsequent VA treatment notes show that he was assigned a GAF score of 60 in September 2011. 

In light of this contention that the Veteran's disability has changed in severity since the VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his PTSD.

Moreover, the January 2015 statement also requested that VA assist the Veteran in obtaining recent VA treatment records as the most recent medical notes associated with the record date from early July 2013.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD.  Attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder, to specifically include any outstanding VA treatment records since July 2013, as noted above.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The physical and electronic claims files, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  In offering any opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed. 

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken. 

4.  Thereafter, in light of all of the evidence received, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




